DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 10/15/2020.
Claims 21 and 32 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.
The previous objection to the specification is hereby withdrawn due to applicant’s amendment.
Applicant’s amendments renders the previous priority objection moot, claims 21-40 are there for entitled to the benefit of the prior-filed application. 
The 101 rejection is hereby maintained for the reasons below.

Response to Arguments
Applicant argues #1:
Under Step 2A, prong 1, applicant argues:
Applicant submits that the claims do not recite a mere “method or organizing human activity”. Applicant’s claim 21 recites, among other features, (1) transmitting, by a user device to a server computer via an application provider associated with an application installed on the user device, a provisioning request to provision a credential associated with an account of a user on the user device, (2) receiving, by the user device, an invitation to perform further authentication prior to the credential being provisioned onto the user device, (3) executing, on the user device, one or more scripts that provision the credential onto the user device thereby converting the user device into a payment device capable of initiating the transaction using the account, and (4) initiating, by the user device, the transaction using the account after the user device is converted into a payment device capable of initiating the transaction. As shown by these limitations, in claim 21, the user device requests, receives and executes scripts that provision a credential onto the user device that converts the user device into a payment device capable of initiating a transaction. At least these features are not directed to fundamental economic practices or principles. Rather, these features enumerate steps that transform a user device by adding a technical capability (e.g. presenting credentials to initiate a transaction) that the device did not have before.
fundamental economic practice, and claim 21 does not recite a “method for organizing human activity.” Since the limitations in the claims do not fall within the abstract ideas enumerated in Section I of the Guidelines, Step 2A - Prong 1 has not been satisfied.


Examiners response:
Examiner respectfully disagrees.  As an initial matter, the claims are not directed towards the device requesting scripts, or receiving scripts, as these features are not claimed.  The claims do recite executing scripts, but the scripts are recited at a high-level of generality, akin to merely executing instructions.  The converting of the device into a payment device is also recited at a high level of generality, a device could be converted into a payment device by a user saving/linking their credit card information to their device.  These steps are analyzed under prong 2 of the analysis, not under prong 1.  With regards to step 2A, prong 1, the question is whether the claims recite an abstract idea.  The Examiner has applied the 2-step frame work and identified where the idea is recited, as shown below:
transmitting a provisioning request to provision a credential associated with an account of a user, insert a first risk level indicating a first perceived risk of provisioning the credential to the user and a non-override condition in the provisioning request prior to forwarding the provisioning request, wherein the non-override condition recommends setting the first risk level as a final risk decision value;
when the first risk level is lower than a second risk level:
receiving an invitation to perform further authentication prior to the credential being provisioned, the receiving causing the second risk level being set as the final risk decision value even when the provisioning request includes non-override condition, wherein the user is not capable of initiating a transaction using the account prior to the credential being provisioned,
when the first risk level is higher than the second risk level:
provision the credential; and
initiating the transaction using the account.

These steps above are directed towards mitigating risk, and thus recite an abstract idea.  For the reasons above, the Examiner is not persuaded.
Applicant argues #2:
Under Step 2A, prong 2, applicant argues:

More specifically, Applicant’s claim improve the functioning of the user device by enabling the user device to now conduct payment transactions. As recited in Applicant’s amended claim 1, the user device is not capable of initiating a transaction using the account when the credential is prevented from being provisioned onto the user device. However, by performing the steps recited in Applicant’s claim 21, the user device executes one or more scripts that provision the credential onto the user device thereby converting the user device into a payment device capable of initiating the transaction using the account; and initiates the transaction using the account after the user device is converted into a payment device capable of initiating the transaction. This improves the functioning of the conventional user device which was only configured to place calls, send emails and texts, and potentially surf the internet. As a result, embodiments of the invention are more efficient than conventional systems and hence provide for a practical application.
In the Office Action, the Examiner asserts that “the claims only recite the additional elements of a user device, server computer, an application provider, and one or more scripts. The a user device, server computer, an application provider, and one or more scripts are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.” See Office Action, page 6. Applicant respectfully disagrees.

Examiners response:
Examiner respectfully disagrees, the focus of the claims is not a practical application but using two risk levels to determine whether a device can be provisioned with a payment credential to initiate a transaction.  Further as evident by Chang, A Secure Cloud-Based Payment Model for M-Commerce (2013), as cited in the 101 rejection, it is well-known, routine and conventional to use mobile devices to store credentials, and for mobile devices to be used as tools to make payments. To be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Here the mobile device is merely being used a tool, and converting the user device into a payment device by executing scripts and using the device to initiate a transaction, as evident by Chang1 is clearly within the capabilities of a mobile device.  For the reasons above, the Examiner is not persuaded.
Applicant argues #3:
Additionally, under Step 2A, prong 2, applicant argues:
Applicant submits that the Office Action fails to provide a proper analysis under Step 2A - Prong 2. As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” This feature is further explained at page 12 of the Office’s October 2019 Update: Subject Matter Eligibility. The October 2019 Update provides:
As also explained in the 2019 PEG, the Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. The additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception.
Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. For example in Bascom Global Internet Servs.,
Inc. v. AT&T Mobility LLC, the court determined the claim recited the abstract idea of “filtering.” However, it concluded the claimed invention improved technology because the filtering tool was installed at a specific location, remote from the end-users, with customizable filtering features specific to each end user which provided both the benefits of a filter at a local computer and on an ISP server. In determining whether the claimed invention improves technology, the court considered the filtering limitations in combination with the remaining limitations.
[emphasis added].
In view of the foregoing, Applicant submits that the Examiner did not follow the Office’s October 2019 Update that requires the Examiner to consider the alleged “additional limitation” not in a vacuum and completely separate from the alleged abstract idea, but instead taking into consideration all the claim limitations. When such guidance is implemented here, it will be apparent that Applicant’s claims clearly provide for a “practical application.”
With respect to the above, Applicant further points out that the Examiner’s interpretation of “practical application” is not consistent with that of the USPTO or current law. Here, although it isn’t quite clear what the Examiner believes a “practical application” would include, the Examiner appears to be under the impression that claims must involve some novel system component to be integrated into a practical application. Applicant notes that this understanding is not correct. As stated in the 2019 Guidance, a claim that integrates a judicial exception into a practical application will “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” and that “when the exception is so integrated, then the claim is not directed to a judicial exception. Here, any abstract concepts involved in the claims are involved in a specific way which does not monopolize the abstract concept.

Examiners response:
Examiner respectfully disagrees, the claims were analyzed individually and as a whole in accordance with office policies.  The Examiner fails to see how the claims address a technical deficiency or amount to a technical improvement as the payment device is operating well within its capabilities.  Further, the claims here are not like those the Court found patent eligible in Bascom, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical 
	
Applicant argues #4:
Under Step 2B,applicant argues:
Step 2B determines whether any element, or combination of elements, in the claim constitutes “significantly more” than the abstract idea.
The claims provide for “significantly more,” at least because claim 21 “effect[s] a transformation or reduction of a particular article to a different state or thing”, “add[s] a specific limitation other than what is well-understood, routine and conventional in the field” or recites “other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.” See MPEP §2106.05(I)(A).
As a first example, the claim elements clearly “effect[] a transformation or reduction of a particular article to a different state or thing,” as the claims recite “converting, by the server computer, the user device into a payment device capable of initiating the transaction using the account.” This is discussed above in greater detail in connection with Step 2(A) of the analysis.

Examiners response:
Examiner respectfully disagrees, the claims of the instant application are not changing the device to a different state or thing.  The device is still the same device, apart from the information stored on it (the provisioning of the credentials in the instant application).  The alleged transformation of the device of instant application is in the manipulation of the data in which the scripts provision a payment credential on the device, this is akin to storing the payment credentials on the device, and manipulating the data on the device to do so.  For data (see MPEP 2106.05(c)), mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).  For the reasons above, the Examiner is not persuaded.
Applicant argues #5:
As a second example, the claim elements clearly “add[] a specific limitation other than what is well-understood, routine and conventional in the field” or “add[] unconventional steps that confine the claims to a particular useful application.” As explained in Berkheimer v. HP Inc. (Appeal No. 2017-1437) (Fed. Cir. 2018):
The second step of the Alice test is satisfied when the claim limitations “involve more than performance of ‘well understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347-48 (quoting Alice, 134 S. Ct. at 2359). The question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact. Any fact, such as this one, that is pertinent to the invalidity conclusion must be proven by clear and convincing evidence. See Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91,95 (2011).
Whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.
Whether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The
mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional. (Emphasis added.)
“transmitting, by a user device to a server computer via an application provider associated with an application installed on the user device, a provisioning request to provision a credential associated with an account of a user on the user device, the transmitting causing the application provider to insert a first risk level indicating a first perceived risk of provisioning the credential to the user device and a non-override condition in the provisioning request prior to 
when the first risk level is lower than a second risk level determined by the server computer, the second risk level is set as the final risk decision value even when the provisioning request includes non-override condition:
receiving, by the user device, an invitation to perform further authentication prior to the credential being provisioned onto the user device, wherein the user device is not capable of initiating a transaction using the account prior to the credential being provisioned onto the user device,
when the first risk level is higher than the second risk level: executing, on the user device, one or more scripts that provision the credential onto the user device thereby converting the user device into a payment device capable of initiating the transaction using the account; and
initiating, by the user device, the transaction using the account after the user device is converted into a payment device capable of initiating the transaction.”
Applicant submits that, pursuant to Berkheimer v. HP Inc. (Appeal No. 2017-1437) (Fed. Cir. 2018), the Examiner has the burden of supplying evidence that the following limitations were well-understood, routine, and conventional activities previously known to the industry, but has not done so.

Examiners response:
Examiner respectfully disagrees, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

With respect to the evidence, the Examiner has met the office’s burden of providing evidence by in that Chang, A Secure Cloud-Based Payment Model for M-Commerce (2013), provides evidence that it is well within the capabilities of a mobile device store a mobile wallet with multiple payment credentials for conducting transactions.
	
Applicant argues #6:
Furthermore, the claims also provide “significantly more” since the claims provide for improvements to conventional transaction processing systems. Applicant submits that, when the claim is considered as a whole, the recited judicial exception is integrated into a practical application as determined under either MPEP § 2106.05(a) “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field,” or § 2106.05(e) “Other Meaningful Limitations,” such that the claim is patent-eligible.
Conventional systems that are directed to account credential provisioning processes (which is not relied upon by the Examiner in the Office Action), require multiple messages between a wallet provider and a provisioning server. Additionally, unnecessary delay is often encountered while user accounts are authenticated during provisioning, and thus there is a need to speed the process for provisioning payment accounts on mobile devices and providing more efficient ways to provision large numbers of payment accounts on large numbers of mobile devices. Also, there is a need for enhanced authentication services during provisioning processes, as some legitimate consumers may have questionable initial authentication results, or may not be able to easily use typical authentication schemes. Accordingly, there is a need for additional authentication processes that do not interrupt or delay the provisioning process. See Specification, [0086],
Embodiments of the invention address these problems, individually and collectively, through in part the use of differentiated risk-based provisioning. According to various embodiments, the control of the provisioning decision (i.e., the risk assignment) may be more heavily influenced by the wallet provider. In some scenarios the wallet provider may have better information surrounding the original context in which an original provision request from a user is made, and thus, it is beneficial to give the input of the wallet provider additional weight. Embodiments of the invention accommodate such scenarios by utilizing selective risk level overrides, in which a risk decision made by the wallet provider, in some circumstances, will not be overridden by a different risk decision made elsewhere. See Specification, ]} [0159],
Embodiments can, among other things, allow an issuer (or service provider) to detect an unseen risk (with regard to the perspective of the wallet provider) and influence the risk decision despite the potential ignorance of the threat by the wallet provider. However, other non-depicted embodiments are configured such that the wallet provider's risk decision value—during a “nonoverride” condition—will not be overridden, and thus flow would continue at block with a MEDIUM risk decision value. For example, a user may report his payment card as stolen to the issuer of the payment card. At a later point, a fraudster may try to provision a payment card onto his/her device. The provisioning request sent from the fraudster's device may include a provisioning request with a risk level MEDIUM. However, when the service provider See Specification, ]} [0177],
In view of the foregoing, Applicant respectfully submits that claim 21 “add[s] a specific limitation other than what is well-understood, routine and conventional in the field” or “add[s] unconventional steps that confine the claim to a particular useful application. In addition, claim 21 clearly includes “Other Meaningful Limitations,” pursuant to MPEP § 2106.05(e). As such, claim 21 is patent-eligible.
Applicant further submits that in his analysis of Step 2B, the Examiner resorts back the miscategorization of “additional elements”. Specifically, the Examiner asserts that the additional elements, such as: a “user device, server computer, an application provider, and one or more scripts" do not amount to an innovative concept. See Office Action, page 7.
As explained in greater detail above, the additional elements should not be considered in a vacuum and completely separate from the remaining features of Applicant’s claims.


Examiners response:
Examiner respectfully disagrees, with regards to the argument that the claims provide Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field in that the claims address challenges related to unnecessary delay often encountered while user accounts are authenticated during provisioning, and the need to speed the process for provisioning payment accounts on mobile devices and providing more efficient ways to provision large numbers of payment accounts on large numbers of mobile devices…, the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to 
Further, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

For the reasons above, the 101 rejection is hereby maintained.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims 
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method and system (the user device). 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
transmitting a provisioning request to provision a credential associated with an account of a user, insert a first risk level indicating a first perceived risk of provisioning the credential to the user and a non-override condition in the provisioning request prior to forwarding the provisioning request, wherein the non-override condition recommends setting the first risk level as a final risk decision value;
when the first risk level is lower than a second risk level, the second risk level is set as the final risk decision value even when the provisioning request includes non-override condition:
receiving an invitation to perform further authentication prior to the credential being provisioned, wherein the user is not capable of initiating a transaction using the account prior to the credential being provisioned,
when the first risk level is higher than the second risk level:
provision the credential; and
initiating the transaction using the account.

The steps above of transmitting a provisioning request to provision a credential associated with an account of the user, inserting a first level with a non-override condition into the provisioning request prior to forwarding the request, when the first risk level is lower than a second risk level, the second risk level is set as the final risk decision value even when the provisioning request includes non-override condition: receiving an invitation to perform further authentication; and when the first risk level is higher than the second risk level: provisioning the credentials and initiating a transaction using the account under the broadest reasonable interpretation covers fundamental economic principles or practices (mitigating risk,) in that the claims are directed towards using risk levels from different entities to determine whether to provision a credential, mitigating the risk of wrongly provisioning a credential, but for the recitation of generic computer components.   That is other than reciting a user device, server computer, an application provider, and one or more scripts nothing in the claim elements are directed 
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a user device, server computer, an application provider, and one or more scripts.  The a user device, server computer, an application provider, and one or more scripts are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using transmitting a provisioning request to provision a credential associated with an account of the user, inserting a first level with a non-override condition into the provisioning request prior to forwarding the request, when the first risk level is lower than a second risk level, the second risk level is set as the final risk decision value even when the provisioning request includes non-override condition: receiving an invitation to perform further authentication; and when the first risk level is higher than the second risk level: provisioning the credentials and initiating a transaction using the account amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Examiner notes the Merriam-Webster definition of scripts is “a sequence of instructions or commands for a computer to execute”, the scripts are recited at a high level such that is amounts to describing the technical environment as any function a computer performs requires some sort of script or programming.  Further, Chang, A Secure Cloud-Based Payment Model for M-Commerce (2013), provides evidence that it is well within the capabilities of a mobile device store a mobile wallet with multiple payment credentials, as Chang discloses:
The main technologies of mobile commerce are near field communication (NFC), mobile wallet, Quick Response Code (QR Code) [14], etc. NFC is a set of short-range wireless technologies, typically requiring a distance of 10 centimeters or less to initiate a connection. Mobile wallet is a software application that is loaded into a mobile phone, and enables storage of multiple payments credentials and value-added services to be securely accessed in order to initiate mobile payments… There are a lot of cases that use mobile device as a payment tool.

With regards to thereby converting the user device into a payment device capable of initiating the transaction using the account, the Examiner is interpreting this to be akin to manipulating data on the user device so that the payment credentials are stored on the device.  This is not akin to a particular transformation in that this is mere manipulation data, and MPEP 2106.05(c) provides that mere manipulation of data is not a particular transformation (For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).).  Further, the storing (provisioning) of the credentials on the device is akin Electronic recordkeeping, Alice Corp. Pty. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) as seen in the claims with the transmitting and receiving steps.  Thus, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 22-28, 30, and 31 describe the risk levels with regards to how they are determined and the information used to determine them and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as they further define the abstract idea.  Claim 29 requires a user to perform further authentication, this is a mitigating risk step that falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Claims 33-40 are substantially similar to claims 22-27, 39, and 40 and fail to establish that the claims are not directed to an abstract idea for the same reasons above.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims, specifically, one of ordinary skill in the art would not be 
The closest art of record, US Patent Application Publication 20160078444 to Tomasofsky, et al.
The closest art of record, US Patent Application Publication 20140344155 to Liu, et al., discloses “Methods and systems for providing data retrieved and analyzed as part of an authentication process for a user device to other entities of a transaction system are disclosed. This data can be used by other entities of the transaction system to enable more secure authorization processes for transactions. A risk score generated for a payment application server computer and the data used to generate the risk score can be leveraged to provide an issuer with more detailed data to ensure that the user engaging in a transaction is authenticated and that transactions being processed by the issuer are not fraudulent.”
The closest art of record, US Patent Application Publication 20130018795 to Kolhatkar, et a., discloses “Exemplary embodiments for detecting electronic payment card fraud include receiving real-time payment card transaction data from ingress channels and an egress channels of at least one payment card system through a first application programming interface (API); generating transactional profiles for each of at least payment cards, the ingress channel, the egress channels, and funding sources of the payment cards; in response to receiving transaction data for a current payment card transaction, evaluating the transaction data using a predictive algorithm that compare the transaction data to the transactional profiles to calculate a probabilistic fraud score for the current transaction; evaluating the probabilistic fraud score and the current transaction data based on a set of rules to generate a recommendation to approve, decline or review the current transaction; and transmitting the recommendation back to the payment card system via a second API.”
The closest art of record, US Patent Application Publication 20150058191 to Khan, et al., discloses “Systems, methods, and computer-readable media for provisioning credentials on an electronic device are provided. In one example embodiment, a secure platform system may be in communication with an electronic device and a financial institution subsystem. The secure platform system may be configured to, inter alia, receive user account information from the electronic device, authenticate a user account with a commercial entity using the received user account information, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694

/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chang discloses “The main technologies of mobile commerce are near field communication (NFC), mobile wallet, Quick Response Code (QR Code) [14], etc. NFC is a set of short-range wireless technologies, typically requiring a distance of 10 centimeters or less to initiate a connection. Mobile wallet is a software application that is loaded into a mobile phone, and enables storage of multiple payments credentials and value-added services to be securely accessed in order to initiate mobile payments… There are a lot of cases that use mobile device as a payment tool.”